Citation Nr: 9915287	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  92-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-operative 
right carpal tunnel syndrome residuals.  

2.  Entitlement to a compensable disability evaluation for 
right (major) navicular bone fracture residuals.  

3.  Entitlement to service connection for a chronic lumbar 
spine disorder to include degenerative changes.  

4.  Entitlement to service connection for a right knee 
disorder to include degenerative changes.  

5.  Entitlement to an increased disability evaluation for 
left knee arthrotomy residuals, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active duty from October 1961 to 
August 1962 and from June 16 and June 21, 1991; verified 
active duty for special work from August 15 to October 11, 
1988; and additional periods of active duty for training.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Buffalo, New York, Regional Office (RO) which established 
service connection for right (major) navicular bone fracture 
residuals; assigned a noncompensable evaluation for that 
disability; denied service connection for a right shoulder 
disorder to include bicipital tendonitis, right carpal tunnel 
syndrome, a lumbar spine disorder to include degenerative 
changes, and a right knee disorder to include degenerative 
changes; and denied an increased evaluation for the veteran's 
service-connected left knee arthrotomy residuals.  In May 
1994, the Board remanded the veteran's claims to the RO for 
additional development of the record.  

In April 1996, the Board determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a post-operative right shoulder disorder; 
denied the claim; and remanded the issues of the veteran's 
entitlement to service connection for right carpal tunnel 
syndrome, a lumbar spine disorder, and a right knee disorder 
and increased evaluations for right (major) navicular bone 
fracture residuals and left knee arthrotomy residuals to the 
RO for additional action.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
(major) navicular bone fracture residuals.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an increased evaluation.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  In 
reaching the determination below, the Board has considered 
whether staged ratings should be assigned and conclude that 
the disability addressed has not significantly changed and a 
uniform rating is appropriate.  

In his February 1999 Informal Hearing Presentation, the 
national accredited representative asserted that the reports 
of the Department of Veterans Affairs (VA) examinations for 
compensation purposes conducted in response to the Board's 
remand instructions did not address whether the veteran's 
right carpal tunnel syndrome was related to his 
service-connected right navicular bone fracture residuals and 
whether his lumbar spine and claimed right knee disabilities 
were related to his service-connected left knee disability.  
The national accredited representative advances that the RO 
thus failed to comply with the Board's prior remand 
instructions.  The Board observes that the reports of the 
cited VA examinations for compensation purposes address the 
etiology of the claimed disorders and thus fulfill the 
Board's remand instructions.  While one may desire more 
articulately worded evaluations, the examination findings are 
adequate to resolve the issues presented by the instant 
appeal.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for right navicular fracture 
residuals and left knee arthrotomy residuals to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (1998).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  Right carpal tunnel syndrome has been shown to have 
originated during active duty.  

2.  The veteran's right (major) navicular bone fracture 
residuals have been shown to be productive of subjective 
complaints of right wrist pain and minimal wrist limitation 
of motion.  

3.  The veteran sustained a "bruised tailbone" during 
active duty which resolved without chronic residuals.  

4.  Service connection is currently in effect for left knee 
arthrotomy residuals and right (major) navicular bone 
fracture residuals.  

5.  A chronic lumbosacral spine disorder was not shown during 
active duty/active duty for training.  The veteran's current 
lumbosacral spine degenerative disc disease and degenerative 
joint disease have not been shown to have originated during 
active duty/active duty for training or secondary to the 
veteran's service-connected disabilities.  

6.  A chronic right knee disorder was not shown during active 
duty/active duty for training or at the most recent VA 
examination for compensation purposes of record.  

7.  The veteran's current chronic right knee disability, if 
any, has not been shown to have originated during active 
duty/active duty for training or secondary to the veteran's 
service-connected disabilities.  

8.  The veteran's left knee arthrotomy residuals have been 
shown to be productive of subjective and diffuse left knee 
pain and tenderness; a well-healed and non-symptomatic scar; 
a range of motion of the left knee of -10 to 90 degrees; no 
ligamental instability; and no radiological evidence of any 
joint or bone abnormalities.  


CONCLUSIONS OF LAW

1.  Post-operative right carpal tunnel syndrome residuals 
were incurred during active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R.§ 3.303(d) (1998).  

2.  The criteria for a 10 percent evaluation for right 
(major) navicular bone fracture residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.59, 
Diagnostic Code 5215 (1998).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative changes.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right knee disorder 
to include degenerative changes.  38 U.S.C.A. § 5107 (West 
1991).  

5.  The criteria for an evaluation in excess of 10 percent 
for left knee arthrotomy residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.10, 
4.40, 4.45, Diagnostic Codes 5260, 5261, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  
Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for post-operative 
right carpal tunnel syndrome residuals, a chronic lumbar 
spine disorder, and a right knee disorder and increased 
evaluations for right navicular bone fracture residuals and 
left knee arthrotomy residuals.  It is necessary to determine 
if he has submitted a well-grounded claim with respect to 
each issue.  


I.  Right Wrist 

A.  Service Connection 

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service and/or while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

The veteran's service medical records note that he slipped on 
a wet floor and injured his right wrist in the September 1988 
during active duty for special work at Fort Monmouth, New 
Jersey.  Army clinical documentation dated on September 20, 
1988 reflect that the veteran exhibited marked tenderness 
over the right distal ulnar, the radial styloid, and the 
snuffbox area; reduced right wrist flexion and extension; and 
no neurovascular deficits.  An impression of a possible right 
distal radial hairline fracture was advanced.  A September 
21, 1988 Army orthopedic evaluation states that the veteran 
complained of numbness in the right median nerve 
distribution.  

A February 1989 VA treatment record indicates that the 
veteran complained of intermittent right wrist pain of eight 
months' duration and right hand numbness.  He reported that 
he had broken his right wrist in September 1988 while on 
active duty.  The veteran was diagnosed with right wrist 
injury residuals.  

A November 1989 VA orthopedic evaluation reflects that the 
veteran complained of right wrist pain and diffuse 
tenderness.  He stated that the pain began after he fell on 
his outstretched right hand.  On examination, the veteran 
exhibited a positive Tinel's sign over the right superior 
radial nerve and positive Phalan's sign in all five digits.  
Contemporaneous nerve conduction and electromyographic 
studies revealed "borderline values" for early right carpal 
tunnel syndrome.  Impressions of "Wart-Ember syndrome 
(radial nerve compression at the wrist secondary to fracture 
or cast)" and early carpal tunnel syndrome were advanced.  

At a September 1990 VA examination for compensation purposes, 
the veteran complained of right wrist and right hand pain 
which limited his ability to write.  He reported that he had 
been diagnosed with right carpal tunnel syndrome.  On 
examination, the veteran exhibited limited right wrist 
motion; slight wasting of the right thenar eminence; a 
positive Tinel sign; and a positive "Plolen" test.  The 
veteran was diagnosed with carpal tunnel syndrome.  

An undated VA orthopedic treatment record notes that the 
veteran complained of right radial wrist pain, swelling, and 
numbness.  He reported that he had injured his right wrist in 
a September 1988 fall.  On examination, the veteran exhibited 
a full range of motion of the right wrist; distal radial 
tenderness; and a positive Tinel sign.  Contemporaneous X-ray 
studies of the right wrist revealed a questionable distal 
radial cyst.  An impression of right radial nerve neurapraxia 
was advanced.  

An October 1990 VA hospital summary indicates that the 
veteran complained of right wrist pain and numbness of the 
right fingers of two years' duration.  He attributed the 
onset of his right wrist and right finger symptomatology to 
punching a brick wall and injuring his hand.  Contemporaneous 
nerve conduction and electromyographic studies revealed 
findings consistent with right carpal tunnel syndrome.  The 
veteran was diagnosed with right carpal tunnel syndrome and 
subsequently underwent a right carpal tunnel release.  

A June 1991 Army orthopedic evaluation notes that the veteran 
complained of right wrist pain.  On examination, the veteran 
exhibited right wrist tenderness and a "good" range of 
motion of the joint.  In August 1991, the RO established 
service connection for right (major) navicular bone fracture 
residuals.  

At a September 1996 VA examination for compensation purposes, 
the veteran was diagnosed with mild right carpal tunnel 
syndrome.  The examiner commented that he was unable to 
relate any of the veteran's diagnoses to any type of injury 
which the veteran sustained in 1988.  

At a November 1996 VA examination for compensation purposes, 
the veteran was diagnosed with mild right carpal tunnel 
syndrome of undetermined etiology.  The examiner commented 
that "I am able to relate any of these diagnoses or 
symptomatology to the incident that occurred in September 
1988."  In December 1996, the RO noted the apparent 
contradictory November 1996 examination findings and 
requested the VA examiner to clarify whether he meant to say 
that he was "unable" rather than "able" to relate the 
veteran's right wrist diagnoses to his September 1988 fall.  
The record does not indicate that the VA examiner responded 
to the RO's request for clarification.  VA clinical 
documentation dated in April 1997 reports that the veteran 
underwent a second right carpal tunnel release.  

The Board observes that the veteran fell and injured his 
right wrist in September 1988 during active duty.  During or 
within one year of service, he complained of right hand 
numbness.  In November 1989, there was evidence of neuropathy 
which was attributed to his right navicular bone fracture 
and/or his right wrist cast.  The report of the most recent 
VA examination for compensation purposes of record conveys 
that the VA examiner apparently related the veteran's right 
carpal tunnel syndrome to his September 1988 fall.  Service 
connection is currently in effect for right (major) navicular 
bone fracture residuals sustained in the same fall.  The 
Board finds that it is implausible that the inservice and 
post-service complaints of numbness are unrelated, 
particularly given the 1989 statement that there was an 
etiological relationship between such neurological symptoms 
and the fracture and/or cast.  Accordingly, the Board 
concludes that service connection is now warranted for 
post-operative right carpal tunnel syndrome residuals.  

B.  Increased Disability Evaluation

1.  Historical Review

The veteran's service medical records note that he slipped on 
a wet floor and injured his right wrist in the September 
1988.  Army clinical documentation dated on September 20, 
1988 reflects that an impression of a possible right distal 
radial hairline fracture was advanced.  A June 1991 Army 
orthopedic evaluation notes that the veteran complained of 
right wrist pain.  On examination, the veteran exhibited 
right wrist tenderness and a "good" range of motion of the 
joint.  In August 1991, the RO established service connection 
for right (major) navicular bone fracture residuals and 
assigned a noncompensable evaluation for that disability.  

2.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  The rating schedule 
does not specifically address navicular bone fracture 
residuals.  In such situations, it is permissible to evaluate 
the veteran's service-connected disorder under provisions of 
the schedule which pertain to a closely-related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1998).  The Board finds that the veteran's service-connected 
navicular fracture residuals are most closely analogous to 
limitation of motion of the wrist as both disabilities affect 
the function of the wrist and the hand.  Limitation of 
dorsiflexion (extension) of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to a 
point in line with the forearm warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5215 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 
C.F.R.§ 4.59 (1998).  

The clinical documentation of record establishes that the 
veteran did not exhibit actual limitation of right wrist 
dorsiflexion to less than 15 degrees or limitation of palmar 
flexion to a point in line with the forearm.  X-ray studies 
of the veteran's right wrist reveal no chronic fracture 
residuals or other chronic bony abnormalities.  However, the 
Board observes that the examinations of record do reflect the 
veteran's subjective complaints of pain and some limitation 
of right wrist motion.  Notwithstanding these findings, the 
VA examiners failed to document either the presence or the 
absence of objective indicia of pain.  Given this paucity in 
the clinical record, the Board is left with the choice of 
requesting yet another examination or accepting the veteran's 
statements as to his right wrist pain.  Given the clinical 
findings of some limitation of right wrist motion, the Board 
will acknowledge that there would be pain if motion of the 
right wrist were forced beyond that reported by the VA 
examiners.  Therefore, the Board finds that a 10 percent 
evaluation, the minimum compensable evaluation for right 
(major) wrist periarticular pathology productive of painful 
motion, is merited.  

In reviewing a similar factual scenario, the Court has held 
that:

Under DC 5215, the appellant's current 
10% disability rating is the maximum 
rating available for limitation of motion 
of the wrist.  Nevertheless, the 
Secretary suggests that remand is 
appropriate because the BVA erred in its 
failure to consider functional loss due 
to pain.  Functional loss due to pain can 
also limit range of motion.  See 38 
C.F.R. § 4.40 (1996); DeLuca, 8 Vet. App. 
at 205; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991); see also 38 C.F.R. 
§§ 4.45, 4.59 (1996).  A finding of such 
functional loss due to pain must be 
"supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant." 38 C.F.R. § 4.40.  Here, 
although the VA examiner in 1993 noted 
that the appellant "seems to have some 
minor discomfort in the wrist, with 
strenuous use" (R. at 308), the appellant 
is already receiving the maximum 
disability rating available under DC 5215 
and, thus, remand is not appropriate.  
Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

In light of the Court's holding, the Board concludes that a 
10 percent evaluation is now warranted for the veteran's 
right (major) navicular bone fracture residuals.  


II.  Lumbar Spine

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for left knee arthrotomy residuals and 
right (major) navicular bone fracture residuals.  

An October 1988 United States Army Reserve Statement of 
Medical Evaluation and Duty Status (DA Form 2173) indicates 
that the veteran slipped and fell on a wet floor while on 
active duty/active duty for special work.  The veteran was 
reported to have "bruised his tailbone."  

In his May 1989 informal claim for service connection, the 
veteran advanced that he sustained a low back injury on 
September 20, 1988 during a period of active duty for 
training at Fort Monmouth, New Jersey.  A May 1990 VA 
treatment record reflects that the veteran complained of low 
back pain.  He reported that he had sustained a back injury 
in approximately 1988.  The veteran was diagnosed with low 
back pain.  

At the September 1990 VA examination for compensation 
purposes, the veteran complained of intermittent low back 
pain since his September 1988 inservice fall.  On 
examination, the veteran exhibited limitation of motion of 
the lumbosacral spine, normal knee reflexes, absent ankle 
reflexes, and marked wasting of the left buttocks.  The 
veteran was diagnosed with lower lumbar region degenerative 
changes.  An October 1990 VA hospital summary indicates that 
the veteran denied a prior history of low back pain.  

A March 1991 VA treatment record notes that the veteran 
complained of back pain.  He stated that his back "went 
out" when he bent over.  He presented a history of a prior 
back injury.  An impression of "back pain/sprain" was 
advanced.  

At a June 1991 Army physical examination, the veteran 
complained of recurrent low back pain.  He reported that he 
was being treated for his complaints by the VA.  A 
contemporaneous Army orthopedic evaluation states that the 
veteran complained of chronic low back pain.  On examination, 
the veteran exhibited lumbosacral tenderness and limitation 
of motion.  Contemporaneous X-ray studies of the lumbosacral 
spine were reported to reveal minimal changes.  An impression 
of chronic mechanical low back pain was advanced.  The 
veteran was given a physical profile for chronic low back 
pain.  

In his October 1991 notice of disagreement, the veteran 
advanced that he injured his "tailbone" when he slipped on 
a wet floor during active duty for training.  In his May 1992 
substantive appeal, the veteran asserted that he had injured 
his entire back.  He clarified that he incurred a sciatic 
nerve injury and degenerative joint disease as a direct 
result of his active duty injury.  

In her October 1992 Transcript of Oral Arguments for 
Subsequent Presentation to and Review by the Board, the 
national accredited representative stated that the veteran 
felt that his low back complaints became manifest secondary 
to his service-connected left knee disability.  In an October 
1994 written statement, the veteran asserted that his lower 
back area was "black and blue" following his September 1988 
fall.  

At a May 1995 VA examination for compensation purposes, the 
veteran reported that he had injured his lower back when he 
slipped and fell against a brick wall during active duty in 
September 1988.  He had been told that he had a disc problem.  
On examination, the veteran exhibited diffuse tenderness over 
the entire back; limitation of motion of the lumbar spine; 
hypoactive and equal lower extremity reflexes; and sensory 
changes in the feet.  The veteran was diagnosed with 
"multiple joint pains, status post fall."  
In a July 1995 written statement, the veteran conveyed that 
he was told by Army orthopedic examiners that he had ruptured 
discs at L4 and L5.  At a July 1996 VA examination for 
compensation purposes, the veteran was diagnosed with 
"multiple joint pains following the patient's fall sustained 
in September 1988" and degenerative joint disease of the 
lumbosacral spine "to be ruled out by X-ray."  The examiner 
noted that he did not have the veteran's pending X-ray 
studies of the lumbosacral spine.  He commented that he did 
"not feel that he would be able to tell the exact date or 
the cause of the degenerative joint disease if there is any 
present" and did "not see how this can be accomplished in 
the medical examination."  

VA X-ray studies of the lumbar spine dated in July 1996 
revealed findings consistent with degenerative disc disease 
and degenerative joint disease.  An August 1996 VA treatment 
record notes that X-ray studies of the spine "questions old 
L4 posterior body fracture."

At the September 1996 VA examination for compensation 
purposes, the veteran complained of multiple joint pain which 
he related to his September 1988 fall.  The veteran was 
diagnosed with mild lumbar degenerative joint disease.  The 
examiner stated that:  

I reviewed the patient's X-rays.  He does 
have biodegenerative joint disease of the 
lumbar spine.  The cause of this is 
undetermined.  However, I would be unable 
to relate this to his injury which he 
sustained in 1988.  

An April 1997 VA treatment record indicates that the veteran 
presented a history of a prior fall with an associated back 
injury and a questionable L5 fracture.  

The Board has reviewed probative evidence of record including 
the veteran's statements on appeal.  The veteran asserts on 
appeal that he sustained a chronic lumbosacral spine 
disability as the result of his September 1988 fall and/or 
his service-connected left knee disability.  The veteran's 
service records show that he "bruised his tailbone" in a 
September 1988 fall during active duty for special work.  The 
report of a June 1991 physical examination conducted for 
Operation Desert Shield/Desert Storm notes that the veteran 
was diagnosed with chronic mechanical low back pain.  VA 
X-ray studies dated in June 1996 reflect findings consistent 
with lumbosacral spine degenerative disc disease and 
degenerative joint disease.  While noting that the etiology 
of the veteran's "biodegenerative joint disease" was 
undetermined, the examiner at the September 1996 VA 
examination for compensation purposes specifically concluded 
that he was "unable to relate" the veteran's lumbosacral 
spine disability to his September 1988 fall.  

Indeed, the veteran's claim is supported solely by the 
accredited representative's and his own statements on appeal.  
While finding that a lay person is competent to testify as to 
events within the scope of his own senses, the Court has held 
that lay assertions as to medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  
While he is clearly competent to relate that he bruised his 
"tailbone" and/or lower back region in the September 1988 
fall, the veteran's assertions that he sustained his current 
lumbosacral spine disabilities as the result of the fall are 
not competent and do not establish a well-grounded claim.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
The veteran related to examining VA physicians that he 
sustained a chronic back injury with a possible vertebral 
fracture in the September 1988 fall.  The doctors noted the 
veteran's history without comment.  In reviewing a similar 
factual scenario, the Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

Lastly, the Board is aware of a 1995 diagnosis of "multiple 
joint pains, status post fall."  However, the diagnosis did 
not specifically identify the lumbar spine or the tailbone.  
Instead, the diagnosis referenced the navicular fracture, 
carpal tunnel disease, and the left knee.  In regard to the 
low back, the examiner specifically recommended additional 
testing and doubted the existence of a herniated disc.  
Although the diagnosis of "multiple joint pains, status post 
fall" is not a model of precision or expertise, the 
statement does not give rise to a well-grounded claim unless 
the examiner related the residual lumbar spine disability to 
the fall.  The Board also notes that the same examiner 
entered explanatory comments in the report of the July 1996 
VA examination for compensation purposes with further 
clarification in the report of the September 1996 VA 
examination for compensation purposes.  He was unable to 
relate any diagnosis to any type of injury in 1988.  The VA 
examiner's statements must be reviewed in their entirety.  
When such a review is done, the evidence does not establish a 
nexus to service.  

Therefore, the Board finds that the record contains no 
competent evidence establishing that the veteran's 
lumbosacral spine degenerative joint disease and degenerative 
disc disease originated during active duty/active duty for 
training.  Further, there is no competent evidence 
establishing an etiological relationship between the 
veteran's current lumbosacral spine disabilities and his 
service-connected disorders.  In the absence of competent 
evidence establishing that a chronic lumbosacral spine 
disorder originated during active duty/active duty for 
training or secondary to service-connected disability, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the veteran's 
claim for service connection is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  


III.  Right Knee

The veteran's service medical records make no reference to a 
right knee disability.  In his May 1989 informal claim for 
service connection, the veteran advanced that he injured his 
right knee in the September 1988 fall during active duty at 
Fort Monmouth, New Jersey.  
At the September 1990 VA examination for compensation 
purposes, the veteran complained of right knee pain since his 
September 1988 fall.  On examination, the veteran exhibited 
slight right knee limitation of motion.  He was diagnosed 
with early right knee degenerative changes.  

In his October 1991 notice of disagreement, the veteran 
advanced that he injured his right knee in the September 1988 
fall during active duty.  He clarified that he struck his 
right knee on the concrete floor.  In his May 1992 
substantive appeal, the veteran reiterated that his right 
knee degenerative changes were precipitated by his September 
1988 fall.  In her October 1992 Transcript of Oral Arguments 
for Subsequent Presentation to and Review by the Board, the 
national accredited representative stated that the veteran 
felt that his right knee complaints became manifest secondary 
to the stress he placed on it to protect his left knee.  In 
an October 1994 written statement, the veteran asserted that 
his right knee was "black and blue" following his September 
1988 fall.  

At the May 1995 VA examination for compensation purposes, the 
veteran complained of trouble/problems with "just about 
every joint in his body."  He reported that he had injured 
in his right knee in the September 1988 fall.  On 
examination, the veteran exhibited subjective right knee 
tenderness; a range of motion of the right knee from 0 to 120 
degrees with a "minor degree" of crepitus; and intact 
ligaments.  The veteran was diagnosed with multiple 
"post-fall" joint pains.  

In a July 1995 written statement, the veteran advanced that 
he experienced progressive right knee pain following the 
September 1988 fall.  At the July 1996 VA examination for 
compensation purposes, the veteran was diagnosed with 
"multiple joint pains following the patient's fall sustained 
in September 1988" and degenerative joint disease of the 
right knee "to be ruled out by [X]-ray."  A contemporaneous 
VA X-ray study of the right knee revealed no joint or bone 
abnormalities.  

At the September 1996 VA examination for compensation 
purposes, the VA examiner noted that X-ray studies of the 
right knee revealed no joint or bone abnormalities.  The 
veteran was diagnosed with "subjective arthralgia" of the 
right knee.  The examiner commented that he was unable to 
relate any of the veteran's diagnoses to any type of injury 
which the veteran sustained in 1988.  

The veteran asserts that he sustained a right knee disorder 
in his September 1988 inservice fall.  The veteran's service 
medical records make no reference to a right knee disability 
or injury.  The Board is aware that there is a 1990 diagnosis 
of degenerative changes in each knee.  For purposes of 
establishing a well-grounded claim, the diagnosis, even 
though unsupported by X-ray and subsequently refuted, 
establishes current disability.  Even conceding that the 
veteran has a chronic right knee disability for sake of 
argument, there is no competent evidence establishing an 
etiological relationship between such disorder and active 
duty/active duty for training and/or his service-connected 
disabilities.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  While he 
is clearly competent to relate that he injured his right knee 
in the September 1988 fall, the veteran's assertions that he 
sustained a chronic right knee disability as the result of 
the fall and/or the stress he placed on the right knee to 
compensate for his service-connected left knee impairment are 
not competent and do not establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  What the veteran may have been told by 
a physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

The veteran related to examining VA physicians that he 
sustained a chronic right knee disability in the September 
1988 fall.  The doctors noted the veteran's history without 
comment.  Such notations do not render the veteran's claim 
well-grounded.  LeShore v. Brown, 8 Vet. App 406, 409 (1995).  

In the absence of any competent evidence establishing that a 
right knee disorder originated during active duty/active duty 
for training or secondary to service-connected disability, 
the Board concludes that the veteran's claim for service 
connection is not well-grounded.  Accordingly, the veteran's 
claim for service connection is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).  

IV.  Left Knee 

A.  Historical Review.  

A May 1962 Army hospital summary relates that the veteran 
reported injuring his left knee in a 1959 automobile accident 
and slipping on some ice and twisting his knee in February 
1962.  He subsequently underwent a left knee arthrotomy for a 
suspected left torn medial meniscus in May 1962.  No tear was 
identified.  The report of a September 1962 VA examination 
for compensation purposes conveys that the veteran walked 
well and was slightly protective of his left leg.  On 
examination, the veteran exhibited a well-healed, pigmented, 
and slightly tender two inch-long scar in the medial 
parapatellar position; an essentially full range of motion of 
the left knee; intact ligaments; and radiological findings of 
slight narrowing of the medial half of the left knee.  In 
November 1962, the RO established service connection for left 
knee arthrotomy residuals and assigned a 10 percent 
evaluation for that disability.  
B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent disability evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (1998).  Limitation of 
extension of either leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires that extension be limited to 15 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (1998).  The average normal 
range of motion of the knee is from 0 to 140 degrees.  38 
C.F.R. § 4.71 (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the September 1990 VA examination for compensation 
purposes, the veteran complained of occasional attacks of 
left knee "pseudolocking."  On examination, the veteran 
exhibited a non-tender incision scar; a range of motion of 
the left knee of 0 to 130 degrees; and neither joint line 
tenderness nor muscle wasting.  The veteran was diagnosed 
with early left knee degenerative changes.  

In his May 1992 substantive appeal, the veteran advanced that 
his service-connected left knee disability was manifested by 
limited flexion, lateral instability, and recurrent 
subluxation.  In a March 1993 written statement, the veteran 
indicated that his knees became painful after prolonged 
periods of standing and sitting.  

At the May 1995 VA examination for compensation purposes, the 
veteran complained of joint trouble and problems.  On 
examination, he exhibited subjective tenderness over the left 
knee; a well-healed surgical scar over the medial aspect of 
the left knee; a range of motion of the left knee of 0 to 120 
degrees with crepitus; intact ligaments; and minimal 
swelling.  The veteran was diagnosed with residuals of a 
"surgical repair of the left knee for an unknown disorder."  

In a July 1995 written statement, the veteran conveyed that 
his left knee disability was manifested by cramping after 
prolonged walking or at night.  He stated that his left knee 
surgical scar had widened over the years and weather changes 
exacerbated his left knee symptoms.  In a June 1996 written 
statement, the veteran advanced that he had a lump on the 
front of his left leg and experienced left leg swelling and 
cramping.  

At the July 1996 VA examination for compensation purposes, 
the veteran exhibited subjective and diffuse left knee 
tenderness; a well-healed, non-tender; and non-adherent scar 
located just medial to the patella measuring three inches in 
length; a range of motion of the left knee of -5 degrees to 
110 degrees with a "minor" degree of crepitus; and minimal 
joint swelling.  The examiner noted that the normal range of 
motion of the knee was of 0 to 120-130 degrees.  The veteran 
was diagnosed with degenerative joint disease of the left 
knee "to be ruled out by [X]-ray."  A contemporaneous VA 
X-ray study of the left knee revealed no joint or bone 
abnormalities.  

At the September 1996 VA examination for compensation 
purposes, the veteran was noted to have subjective arthralgia 
of the left knee which was exacerbated by damp weather and 
not increased by movement of or pressure on the patella.  On 
examination, the veteran exhibited subjective and diffuse 
left knee tenderness; a well-healed arthrotomy scar; a range 
of motion of the left knee of -10 degrees to 90 degrees; and 
no ligamental instability.  Contemporaneous X-ray studies of 
the left knee revealed no joint or bone abnormalities.  The 
veteran was diagnosed with left knee arthrotomy residuals.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's left knee disability has been shown to 
be manifested by subjective complaints of diffuse joint pain 
and tenderness; an asymptomatic and well-healed surgical 
scar; a range of motion of the knee of -10 to 90 degrees or 
better; no ligamental instability; and no radiological 
evidence of left knee joint or bony abnormalities.  The Board 
observes that a 10 percent evaluation for the veteran's left 
knee arthrotomy residuals including a tender scar has been in 
effect since 1962 and is protected.  38 C.F.R. § 3.951(b) 
(1998).  In the absence of current findings reflecting either 
a symptomatic scar, limitation of flexion of the left leg to 
45 degrees, or limitation of extension of the left leg to 10 
degrees, the Board finds that an evaluation in excess of 10 
percent is not warranted under 38 C.F.R. Part 4, Diagnostic 
Codes 5257, 5260, 5261, 7804, 7805 (1998).  The Board has 
considered the provisions of 38 C.F.R.§§ 4.10, 4.40, 4.45 
(1998).  While he exhibits some left knee functional 
impairment, the veteran has not been objectively shown to 
have significant difficulty standing, walking, or climbing 
stairs.  Therefore, the Board finds that the current 10 
percent evaluation adequately addresses his current left knee 
disability picture.  In sum, even when pain, weakness, excess 
fatigability, and excessive motion or restricted motion are 
considered, there is minimal functional impairment at best.  


ORDER

Service connection for post-operative right carpal tunnel 
syndrome residuals is granted.  A 10 percent evaluation for 
right (major) navicular bone fracture residuals is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  Service connection for a chronic 
lumbosacral spine disorder to include degenerative changes is 
denied.  Service connection for a right knee disorder to 
include degenerative changes is denied.  An increased 
evaluation for left knee arthrotomy residuals is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

